Hinman, C. J.
The assessors of the town of New Haven assessed the plaintiffs, by reason of their ownership of certain wharves and docks, and a certain building upon them, situated at the steamboat landing, in the city of New Haven, near the westerly terminus of the plaintiffs’ bridge, the sum of one hundred and two thousand dollars, and the defendant, *19as the collector of the taxes regularly laid by the Town and City of New Haven, and by the New Haven City School District upon that assessment, having collected the taxes under duress of his warrant, the plaintiffs now seek to recover back the money so collected in this suit. The question therefore is, whether the property so assessed was liable to taxation under the plaintiffs’ charter, as real estate under the 23d section of the statute passed in 1847 relating to the assessment of taxes, Gen. Statutes, page 712. That statute provides “that the real estate belonging to any bank, national banking association, or insurance company, or other private corporation, over and above what may be required and used by such bank, insurance company, or other private corporation, for the transaction of its appropriate business, shall be liable to be assessed and set in the list of such corporation, in the town where such real estate is situated, and shall be liable to'taxation to the same extent as if owned by an individual.”
The first two claims of the plaintiffs are so nearly identical that they may properly be considered together. They are in substance that the tax in this case is grossly inequitable and unjust, because if sustained it amounts to double taxation; or, as is claimed in this case to be the fact, the property under the statutes as construed by the defendant, is taxed three or four times. This is said to be so, because the market value of the stock of the plaintiffs is to a great extent dependent upon the value of these wharves; and as the bulk of the stock is owned by the Hartford and New Haven Railroad Company, the value of the wharves enhances the value of that company’s stock; and as a state tax is laid upon the value of this railroad stock, and as the stock is also taxed as the private property of its individual owners, it is therefore burdened with some three or four distinct and separate taxes. We have not deemed it important to enquire into the fact as to whether this property is subjected in some form to other taxation than such as is imposed by the statute under which the taxes in question were collected, because, as remarked by Ellsworth, J., in the case of the Savings Bank v. The Town of New London, 20 Conn., 117, “taxation at best is unequal and arbitrary, and under *20the present law is double in the case of banks, whose real estate (not used for a banking house) is taxed, while their stock is taxed to individuals who own it.” And it may be added that the instances in which property is taxed more than once are not very infrequent. Formerly it was the case in respect to that large amount of indebtedness secured by mortgage, where the debt was liable to taxation against the creditor, and the property by which the debt was secured was also taxed against the mortgagor. No doubt it is and ought to be the general policy of the legislature to avoid double taxation of the same property. But there is also as little doubt that this general policy is not always carried out. And while it may be true that in a case of doubtful construction as to the meaning of the legislature, this policy might be sufficient to author-' ize the court to give a construction to a statute that would avoid this result, still, in cases where the language is clear, the fact that it imposes double taxation will never justify a court in disregarding it.
Again, it is claimed that the legislature granted to the plaintiffs by their charter power to purchase a large quantity of land, in pursuance of which the plaintiffs did purchase a strip of mud flats on each side of the river, much larger than was necessary for the mere purposes of the bridge; that it must have been purchased for the purpose of constructing wharves upon it; that the plaintiffs very soon commenced constructing wharves upon these flats; that the legislature has since repeatedly had the charter of the company under consideration, and has made alterations in it, yet in no instanqe was the known use the plaintiffs were making of the property complained of; and it is claimed that thus a construction has been put upon the charter which can not now be disputed, or at least that the right has been acquired to so use this property ; and that it thus becomes a part of the appropriate business of the company to own and rent wharves; and that so, under the language of the statute, the property can only be taxed as a part of the capital of the company. We do not assent to this proposition. On the contrary we think the only appropriate business of the plaintiffs was the.erection and *21maintenance of a toll-bridge. As incident to this business they would need land on which to erect the structure with its abutments and piers, and large quantities of dirt and gravel would also be required for the purposes of grading and filling in, and in view of this necessity the company was authorized to purchase and hold not exceeding one hundred acres of land. But the legislature never intended that the authority to purchase and hold lands should be made use of as an authority to build and rent wharves, any more than it intended to authorize the building and renting of stores or houses, or the business of farming, whatever might have been the object of the applicants themselves in procuring the charter with these provisions to be granted. And where there are no words in the grant, as we think there are none in this company’s charter, to justify the building of wharves for the mere purpose of deriving an income from the renting of them, the long-continued practice of the company in pursuing the business can not authorize us to imply such a power.
Again, it is claimed that the plaintiffs have by prescription acquired the right to maintain and use the wharves and docks in question. The question in this case is not as to whether such a corporation as the plaintiffs exists. Here the existence of the corporation is claimed by the plaintiffs, and not denied by the defendant. The charter of the company is shown and relied upon as evidence of the power to hold and maintain these wharves as a part of the appropriate business of the company under it. There is, therefore, no room for prescription as to what is the appropriate business of the company as it affects the right of the public to tax its property.. That must depend upon the charter. The plaintiffs show their grant and profess to be acting under it, and at the same time are claiming power to do acts which are not authorized by it. These claims are repugnant to each other and can not be sustained.
The' remaining claim of the plaintiffs is that these wharves and docks are personal property, because, as is claimed, the charter makes them so. The charter provides that the “ bridge and all property appurtenant thereto, and vested in and be*22longing to said company, shall be considered-, and is hereby declared to be, personal estate.” But the town of New Haven has not attempted t off ax the plaintiffs’ bridge, and it claims that the property which it has taxed is in no sense appurtenant to it, and, therefore, not within the language of this clause of the charter. Of course, the property must, under the statute under which the tax was laid, be “ real estate, over and above what was required and used” in the appropriate business of the corporation. And if such is the fact in regard to this property, then it is difficult to see how it can be any part of the bridge, or be appurtenant to it. The property itself, therefore, does not come within that provision of the charter making certain of its property personal estate, unless it is appurtenant to the bridge structure itself, and this is hardly claimed to be the case in respect to that portion of it that is found to be at a distance of five hundred feet from the structure. And if any part of the wharves and docks can properly be said to be appurtenant to the bridge, it can, we think, only be so said in respect to the two small wharves with which the bridge was provided when first erected. And how it might be in regard to these we have no occasion to determine at this time, as we are not aware that they are included in or constitute a part of the property upon which the tax was laid, and the plaintiffs make no separate or distinct claim in respect to them.
Again, we do not think that the provision in the plaintiffs’ charter in respect to the bridge and the property appurtenant to it, declaring that it shall be considered to be personal estate, was intended to change the character of the estate, so as to make the real estate that the company purchased under its power to do so, personal estate the moment the company became its owners. At the time the charter was granted it was probably supposed that the shares in such a corporation might be considered real estate, unless some provision of this sort was inserted in the charter, as was afterwards held to be the case in respect to the shares in a turnpike company in the case of Welles v. Cowles, 2 Conn., 567; and to guard against 'this result this provision was, we have no doubt, inserted in *23the charter. We assent, therefore, to the claim of the defendant’s counsel upon this point, that , the property that by the charter was declared to be personal estate was simply that which was to be divided into and represented by shares of stock. The object was to facilitate the transaction of the business of the corporation, and enable the stock to be transferred by the individual holders of it without the inconvenient formality of making deeds of it as if it were real estate; as remarked by Chancellor Walworth in The Mohawk & Hudson Railroad Co. v. Clute, 4 Paige, 393, in speaking of a provision declaring the stock of a company personal property, “ it merely relates to the nature or character of the property which the stockholders are to be deemed to have in the several shares of the stock of the company as individuals, and not to the character of the property held by the company in its corporate capacity for the benefit of such stockholders.” We can not think, therefore, that the legislature by one clause of this charter intended to authorize this company to purchase and to hold real estate not exceeding one hundred acres, and intended at the same time by another clause to turn this real estate into personal property as between the company itself and third persons. But by the construction which we give to the charter there is no conflict whatever between these two provisions.
Upon the whole case, therefore, we have come to the conclusion that the wharves and docks were and are real estate, not used by the plaintiffs in the appropriate business which the charter authorized; and that they were therefore liable to taxation by the town and city of New Haven. We therefore advise the superior court that the defendant is entitled to judgment.
In this opinion the other judges concurred.